SUPPLEMENT TO Calvert Income Funds Prospectus Class R (Retirement) dated January 31, 2013 Date of Supplement: March 20, 2013 Michael Abramo no longer serves as a portfolio manager for Calvert Income Fund (the “Fund”). The portfolio management table under “Portfolio Management” in the Fund Summary on page 3 is revised and restated as follows to reflect the above-referenced change to the portfolio management team: Investment Advisor. Calvert Investment Management, Inc. (“Calvert” or the “Advisor”) Portfolio Length of Time Manager Name Title Managing Fund Vishal Khanduja, Portfolio Manager Since January CFA 2013 Matthew Duch Vice President, Portfolio Since September Manager 2011 In addition, the portfolio management table for the Fund under “Management of Fund Investments – Portfolio Management” on page 9 has been revised and restated as follows: Calvert Income Fund Calvert Investment Management, Inc. See “About Calvert” above. Vishal Khanduja and Matthew Duch are jointly and primarily responsible for the day-to-day management of the Fund. Role on Management Team Portfolio Manager Business Experience During Last 5 Years Vishal Khanduja, CFA Mr. Khanduja has been a member of the Calvert Taxable Fixed Income Team since July 2012 and became a Portfolio Manager for this Fund in January 2013. He previously worked at Columbia Management as Portfolio Manager – Global Rates and Currency Team (2009-2012) and Senior Analyst – Structured Assets Team (2008-2009). Prior to Columbia Management, he was Associate Director (Fixed Income Analytics) at Galliard Capital Management (2007-2008). Lead Portfolio Manager Matthew Duch Mr. Duch has been a Portfolio Manager on the Calvert Taxable Fixed Income Team since 2006 and became a Portfolio Manager for this Fund in September 2011. Co-Portfolio Manager
